DETAILED ACTION
This is a final office action is in response to communications filed on June 14th, 2022. Claims 77, 81-83, 85-86, 90-92, and 94-95 are amended. Claims 77-96 have been examined in this application.. 
Priority
This application is a continuation of and claims priority to U.S. Application No. 13/829,581, filed March 14, 2013, which claims the benefit of U.S. Provisional Application No. 61/695,857, filed August 31, 2012, the entire contents of which are hereby incorporated by reference.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 77 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 165, U.S. Patent No. 10929889. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other inventions. Claim 77 of the present application recites, almost identical limitation except the claims shown below as comparison against the claim 65 of the Patent application 10929889. The additional limitation of claim 65 of the Patent application 10929889 makes the claim narrower (species), which reads on broad (genus) of instant application for claim 77. See MPEP 2144.08 – In re Jones, 958 F.2d 347, 350, 21 USPQ2d 1941, 1943 (Fed. Cir. 1992) (Federal Circuit has “decline[d] to extract from Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989)]. 
For reference, the following table matches the narrower limitations of method claim 1 of the patented parent application no. 13829581 (Pat. 10929889) with the similar limitations of method claim 77 of current child Application No. 17147169:
Claim 77 of Instant Application
Claim 65 of Patented App. 10929889
An apparatus comprising at least one processor and at least one memory storing instructions that, with the at least one processor, cause the apparatus to:
A computer program product, stored on a non-transitory computer readable medium, for generating and returning, in response to receiving a promotions search query from a consumer device, comprising at least a consumer interface, associated with a first consumer, a set of available promotions for offering to the first consumer, via an electronic correspondence transmitted to the consumer device associated with the first consumer, based on a location from which the consumer device accesses a promotion system, the program product comprising:

a consumer profiles repository configured to store consumer profile data describing each of a group of consumers that includes the first consumer, wherein the consumer profile data includes one or more consumer attributes;

a promotion inventory repository configured to store promotion data describing each of a group of promotions available to be offered to the group of consumers, wherein the promotion data includes one or more promotion attributes;

and a deal inventory repository configured to store consumer-focused deal type data describing attributes of each of a group of consumer-focused deal types, wherein the promotion data further comprises one or more deal types respectively associated with each of the group of promotions, and wherein the consumer profile data further comprises the one or more deal types respectively associated with each of the group of consumers;





receive, from a consumer device, a promotions search query comprising a search term and an identifying consumer attribute;

the program product further comprising instructions that when executed by one or more computers cause the one or more computers to perform operations comprising: 

receiving, by a processor, the promotions search query from the consumer device, wherein the promotions search query comprises at least one search term selected by the first consumer via the consumer interface;
retrieve, from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer;
retrieve, from a promotion inventory repository based on at least the search term, a set of promotions;

and in response to receiving the promotions search query, determining, by the processor, the consumer profiles repository, consumer profile data representing the first consumer and receiving the determined consumer profile data; 
and generating, by the processor, a set of search results using the promotion data stored in the promotion inventory repository, the deal type data stored in the deal inventory repository, and the received consumer profile data, wherein each search result in the set of search results represents a promotion to be offered to the first consumer, wherein the received consumer profile data representing the first consumer includes at least one location from which the consumer device accesses the promotion system, wherein the at least one location from which the consumer device accesses the promotion system is determined by: 
identifying, by the processor, based on consumer behavior data stored in the consumer profiles repository, information that indicates the consumer is accessing the promotion system from a particular location consistently at a recognizable time and within a recognizable time period;

and automatically modifying, by the processor, the consumer profile data, to include the particular location as the at least one location from which the consumer device accesses the promotion system, wherein generating a set of promotions comprises: selecting, by the processor, an initial set of promotions based on the promotion data stored in the promotion inventory repository and the received consumer profile data representing the first consumer;

determining, by the processor, a distance between a promotion location and the at least one location from which the consumer device accesses the promotion system; selecting, by the processor, a subset of the initial set of promotions, each of the subset of the initial set of promotions having an associated promotion location within a predetermined distance of the at least one location from which the consumer device accesses the promotion system;
generate, based on at least the set of promotions, an electronic correspondence comprising a plurality of positions arranged such that at least one position is viewable upon opening of the electronic correspondence and at least one or more other positions require scrolling down the electronic correspondence to view, the generation of the electronic correspondence comprising: 
	position each promotion of the set of promotions in accordance with a distance from at least one location from which the consumer device historically accesses a promotion system, including positioning a first promotion having a shortest distance from the at least one location from which the consumer device historically accesses the promotion system in the at least one first position, and a second promotion having a greater distance from at least one location from which the consumer device historically accesses the promotion system in the at least one or more other positions;
and generating, by the processor, an electronic correspondence configured to provide the subset of the initial set of promotions to a consumer device, via interactive display as a real-time webpage content presentation, 
wherein the electronic correspondence is comprised of a plurality of positions, the plurality of positions arranged such that at least one first position is viewable upon opening of the electronic correspondence and at least one or more other positions require scrolling down the electronic correspondence to view, the generation of the electronic correspondence comprising: 
positioning each of a plurality of promotions from the selected subset of the initial set of promotions in accordance with the distance from at least one location from which the consumer device accesses the promotion system, including positioning a first promotion having a shortest distance from at least one location from which the consumer device accesses the promotion system in the at least one first position and a second promotion having a greater distance from at least one location from which the consumer device accesses the promotion system in the at least one or more other positions.
and transmit, to the consumer via at least an interactive display of the consumer device, the electronic correspondence configured as a real-time webpage content presentation.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 77-96 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
	Step 1: Claims 77-85 is/are drawn to an apparatus (i.e., a manufacture), claims 86-94 is/are drawn to computer program product (i.e., a manufacture), and claims 95-96 is/are drawn to method (i.e., a process). As such, claims 77-96 is/are drawn to one of the statutory categories of invention (Step 1: YES).
	Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
	Representative Claim 1: An apparatus comprising at least one processor and at least one memory storing instructions that, with the at least one processor, cause the apparatus to: 
	receive, from a consumer device, a promotions search query comprising a search term and an identifying consumer attribute; 
	retrieve, from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer; 
	retrieve, from a promotion inventory repository based on at least the search term, a set of promotions; 
	generate, based on at least the set of promotions, an electronic correspondence comprising a plurality of positions arranged such that at least one position is viewable upon opening of the electronic correspondence and at least one or more other positions require scrolling down the electronic correspondence to view, the generation of the electronic correspondence comprising: 
	position each promotion of the set of promotions in accordance with a distance from at least one location from which the consumer device historically accesses a promotion system, including positioning a first promotion having a shortest distance from the at least one location from which the consumer device historically accesses the promotion system in the at least one first position, and a second promotion having a greater distance from at least one location from which the consumer device historically accesses the promotion system in the at least one or more other positions; 
	and transmit, to the consumer via at least an interactive display of the consumer device, the electronic correspondence configured as a real-time webpage content presentation.
	(Examiner notes: The underlined claim terms above are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A - Prong Two)
	Under their broadest reasonable interpretation, the steps of: receive a promotions search query comprising a search term and an identifying consumer attribute, retrieve from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer, retrieve from a promotion inventory repository based on at least the search term, a set of promotions, generate, based on at least the set of promotions, an electronic correspondence comprising a plurality of positions arranged such that at least one position is viewable upon opening of the electronic correspondence and at least one or more other positions require scrolling down the electronic correspondence to view, the generation of the electronic correspondence comprising: position each promotion of the set of promotions in accordance with a distance from at least one location from which the consumer historically accesses a promotion system, including positioning a first promotion having a shortest distance from the at least one location from which the consumer historically accesses the promotion system in the at least one first position, and a second promotion having a greater distance from at least one location from which the consumer historically accesses the promotion system in the at least one or more other positions, and transmit the electronic correspondence configured as a real-time webpage content presentation (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Dependent claims 78-79, 87-88, and 96 further narrow the abstract idea by store, to a consumer profiles repository, the consumer profile data comprising one or more consumer attributes of a name, age, location, gender, email domain, internet protocol address, occupation, educational background, or consumer behavior data and store, to a promotion inventory repository, promotion data comprising one or more promotion attributes of a merchant identifier, promotion location, promotion amount or price range, promotion category, promotion sub-category, promotion discount, promotion discount price range, likely promotion purchase time, promotion time or promotion time period, or redemption time, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Dependent claims 80 and 89 further narrow the abstract idea by the promotions search query is selected by the consumer (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), then it also falls within the “Mental Processes” and is an abstract idea.
	Dependent claims 81-85 and 90-94 further narrow the abstract idea by identify, based on consumer behavior data stored in the consumer profiles repository, the at least one location from which the consumer historically access the promotion system, wherein the at least one location is inferred based on information that indicates the consumer is accessing the promotion system from the at least one location consistently within a recognizable time period, modify the consumer profile data to include the at least one location from which the consumer historically accesses the promotion system, select an initial set of promotions based on the promotion data stored in the promotion inventory repository and the received consumer profile data representing the consumer, determine a distance between a promotion location and the at least one location from which the consumer accesses the promotion system, select a subset of the initial set of promotions having an associated promotion location within a predetermined distance of the at least one location from which the consumer historically accesses the promotion system, one or more deal types associated with a promotion, and wherein the consumer profile data further comprises one or more deal types associated with the consumer, wherein the consumer behavior data comprises previously accepted and rejected promotion offerings (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), then it also falls within the “Mental Processes” and also covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Independent claim(s) 86 and 95 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	As such, the Examiner concludes that claim 77 recites an abstract idea (Step 2A – Prong One: YES).
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
	The requirement to execute the claimed steps/functions using an interactive display of the consumer device, processor, memory, etc. (Claim 77, 86, and 95) is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
	Similarly, the limitations of applying a processor, memory, an interactive display of the consumer device, etc. (Independent Claim(s) 77, 86, and 95, and dependent claims 78-85, 87-94, and 96) are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., receiving, retrieving, generating, and transmitting, etc. steps performed by a processor, memory, consumer interface, etc.). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).	
	The recited additional element(s) of receive a promotions search query comprising a search term and an identifying consumer attribute, retrieve from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer, retrieve from a promotion inventory repository based on at least the search term, a set of promotions and transmit the electronic correspondence configured as a real-time webpage content presentation (Claim(s) 77, 86, and 95), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do not meaningfully limit the claim because to receive a promotions search query comprising a search term and an identifying consumer attribute, retrieve from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer, retrieve from a promotion inventory repository based on at least the search term, a set of promotions and transmit the electronic correspondence configured as a real-time webpage content presentation e would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
	Dependent claims 78-85, 87-94, and 96 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
	Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
	As discussed above in “Step 2A – Prong 2”, the identified additional elements in independent claim(s) 77, 86, and 95, and dependent claims 78-85, 87-94, and 96 are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself. 
	The recited additional element(s) of receive a promotions search query comprising a search term and an identifying consumer attribute, retrieve from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer, retrieve from a promotion inventory repository based on at least the search term, a set of promotions and transmit the electronic correspondence configured as a real-time webpage content presentation (Claim(s) 77, 86, and 95), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea) i.e. receive a promotions search query comprising a search term and an identifying consumer attribute, retrieve from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer, retrieve from a promotion inventory repository based on at least the search term, a set of promotions and transmit the electronic correspondence configured as a real-time webpage content presentation is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data”, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), “Storing and retrieving information in memory”, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), “Gathering and analyzing information using conventional techniques and displaying the result,” TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48, is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
	This conclusion is based on a factual determination. Applicant’s own disclosure at paragraph [0026] acknowledges that “Fig. 8 illustrates a general computer system, programmable to be a specific computer system, which may represent any of the computing devices referenced herein ...” The applicant’s disclosure [0170], discloses the Fig. 8 illustrates a general computer system 800, programmable to be a specific computer system 800, which can represent any server, computer or component, such as consumer 1 (124), consumer N (126), merchant 1 (118), merchant M (120), and promotion offering system 102. The computer system 800 may include an ordered listing of a set of instructions 802 that may be executed to cause the computer system 800 to perform any one or more of the methods or computer-based functions disclosed herein using an interpreter to perform the steps of receiving and retrieve consumer and promotion data to transmit content (i.e. conventional nature of receiving and transmitting data/messages over a network). This additional element therefore do not ensure the claim amounts to significantly more than the abstract idea. 
	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity) and/or simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
	The dependent claims 78-85, 87-94, and 96 fail to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	Therefore, claims 77-96 are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 77-96 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S Pub. 20090271266 by Regmi et al. in view of U.S Pub. 20120203614 by Chen et al, in view of U.S Pub. 20100318407 by Leff et al.
Regarding claims 52, 77, and 83, Regmi discloses, apparatus comprising at least one processor and at least one memory storing instructions that, with the at least one processor, cause the apparatus to: receive, from a consumer device, a promotions search query comprising a search term and an identifying consumer attribute (“the user interface might provide a text field to allow the consumer to enter a search query (using natural language, Boolean terms, and/or any other search techniques known in the art); this search query than can be used to identify products in which the consumer may be interested. A list of search results may be displayed via the user interface to allow the consumer to identify products by selecting them; alternatively and/or additionally, the search query may be maintained in the consumer's profile and/or may be used dynamically by the computer to identify products at a later time without further user interaction”) (0056); 
retrieve, from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer (“the consumer database 110 and promotions database 115 are described herein for exemplary purposes … the consumer database 110 stores consumer profiles for each of a plurality of consumers. In an aspect, as described in further detail below, each of the consumers may have indicated a willingness to participate in promotional programs, and a consumer profile for a particular consumer therefore might comprise data about that consumer that is relevant to one or more promotional programs. Such data can include, without limitation, biographical data (e.g., name, address, email address, phone number, credit card data, etc.), preference data (e.g., data regarding products about which the consumer would like promotional information, data regarding preferred modes of notification for promotional programs, data regarding preferences for electronic receipts vs. paper receipts, etc.), transaction data (e.g., data about past transactions, such as promotions offered to the consumer, promotions accepted, products purchased through promotions”) (0025-0026, 0062); 
retrieve, from a promotion inventory repository based on at least the search term, a set of promotions (“the search query may be maintained in the consumer's profile and/or may be used dynamically by the computer to identify products at a later time without further user interaction”) (0056).
Regmi discloses the above limitation, but specifically doesn’t disclose, generate an electronic correspondence comprising a plurality of positions arranged such that at least one position is viewable upon opening of the electronic correspondence comprising position each promotion of the set of promotions in accordance with a distance from at least one location from which the consumer device historically accesses a promotion system, and transmit, to the consumer via at least an interactive display of the consumer device, the electronic correspondence configured as a real-time webpage content presentation, however Chen discloses, generate, based on at least the set of promotions, an electronic correspondence comprising a plurality of positions arranged such that at least one position is viewable upon opening of the electronic correspondence and at least one or more other positions require scrolling down the electronic correspondence to view (“the list of promotional offers can be sorted by distance from the buyer's user device 104 to a corresponding seller location, starting with the closest seller. In this case, location data of the user device 104 can be used by the web server 202 or the application installed at the buyer's user device 104 to calculate said distance. In other embodiments, the list of promotional offers can be sorted by rating, price range, discount level, type of business, or any other preferences of the buyer. In some embodiments, the list of promotional offers can be sorted by parameters set in the buyer's profile. In addition, the buyer can conduct a search through the database 204 to find desired promotional offer satisfying the buyer's needs”) (0054, Fig. 3), 
and transmit, to the consumer via at least an interactive display of the consumer device, the electronic correspondence configured as a real-time webpage content presentation (“the buyer may be notified by a message or e-mail, through updating the buyer's profile stored in the database 204 or any other appropriate way. In some embodiments, the seller can also be notified by the web server 202 that certain promotional offers have been above information can also be viewed by the seller through the website at the personal profile … the list of promotional offers can be sorted by distance from the buyer's user device 104 to a corresponding seller location, starting with the closest seller. In this case, location data of the user device 104 can be used by the web server 202 or the application installed at the buyer's user device 104 to calculate said distance. In other embodiments, the list of promotional offers can be sorted by rating, price range, discount level, type of business, or any other preferences of the buyer.”) (0053-0054).
It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify to receive, from a consumer device, a promotions search query comprising a search term and an identifying consumer attribute; retrieve, from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer; retrieve, from a promotion inventory repository based on at least the search term, a set of promotions, as disclosed by Regmi, generate an electronic correspondence comprising a plurality of positions arranged such that at least one position is viewable upon opening of the electronic correspondence comprising position each promotion of the set of promotions in accordance with a distance from at least one location from which the consumer device accesses a promotion system, and transmit, to the consumer via at least an interactive display of the consumer device, the electronic correspondence configured as a real-time webpage content presentation, as taught by Chen for the purpose to reach the seller from the current location of the buyer (in other words, a route from the buyer's location), to show reviews of other buyers, rankings, etc.
Regmi discloses the above limitation, but specifically doesn’t disclose, including positioning a first promotion having a shortest distance from the at least one location from which the consumer device historically accesses the promotion system in the at least one first position, and a second promotion having a greater distance from at least one location from which the consumer device historically accesses the promotion system in the at least one or more other positions, however Leff discloses, the generation of the electronic correspondence comprising: position each promotion of the set of promotions in accordance with a distance from at least one location from which the consumer device historically accesses a promotion system (i.e. historically accessed promotion is associated with or used other offers by consumer in past) (“The individualized offers under the heading the heading "Your Offers" 310 include offers based on the activity, in-activity and geographic location of the user, and may include offers similar to but not the same as viewed or used other offers. The individualized offers under the heading "Recent Interests" 320 includes offers based on the activity and geographic location of the user, and may include offers from and similar to viewed or used other offers”) (0047, 0044-0046, figs. 5-6), including positioning a first promotion having a shortest distance from the at least one location from which the consumer device accesses the promotion system in the at least one first position, and a second promotion having a greater distance from at least one location from which the consumer device historically accesses the promotion system in the at least one or more other positions (“The system may filter the activity of consumers based on time periods, which may be merchant advertiser selectable, configurable and/or customizable. The offer tracking map 1400 may specify the name of the merchant advertiser and provide 1412 a key to information provided in the offer tracking map 1400. The offer tracking map 1400 may display radii that correspond to the geographical information 1302 and graph 1304 shown in FIG. 13. The offer tracking map 1400 may display radius boundary 1414 representing six miles from the merchant advertiser and radius boundary 1416 representing three miles from the merchant advertiser. The offer tracking map 1400 may display different, additional and fewer radius boundaries. The offer tracking map 1400 may display radius boundaries that do not correspond to the radii provided in the geographical information 1302 and graph 1304 shown in FIG. 13”) (0133-0135, figs. 4-6).
It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify to receive, from a consumer device, a promotions search query comprising a search term and an identifying consumer attribute, retrieve, from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer, retrieve, from a promotion inventory repository based on at least the search term, a set of promotions, as disclosed by Regmi, including positioning a first promotion having a shortest distance from the at least one location from which the consumer device historically accesses the promotion system in the at least one first position, and a second promotion having a greater distance from at least one location from which the consumer device historically accesses the promotion system in the at least one or more other positions, as taught by Leff for the purpose to personalized coupon system may use the consumer information obtained during registration to prepare and provide an initial localized web page customized to the user's geographic location.

Regarding claims 78 and 87, Regmi discloses, store, to a consumer profiles repository, the consumer profile data comprising one or more consumer attributes of a name, age, location, gender, email domain, internet protocol address, occupation, educational background, or consumer behavior data (“the consumer database 110 stores consumer profiles for each of a plurality of consumers. In an aspect, as described in further detail below, each of the consumers may have indicated a willingness to participate in promotional programs, and a consumer profile for a particular consumer therefore might comprise data about that consumer that is relevant to one or more promotional programs. Such data can include, without limitation, biographical data (e.g., name, address, email address, phone number, credit card data, etc.), preference data (e.g., data regarding products about which the consumer would like promotional information, data regarding preferred modes of notification for promotional programs, data regarding preferences for electronic receipts vs. paper receipts, etc.), transaction data (e.g., data about past transactions, such as promotions offered to the consumer, promotions accepted, products purchased through promotions”) (0026).

Regarding claims 79 and 88, Regmi discloses, store, to a promotion inventory repository, promotion data comprising one or more promotion attributes of a merchant identifier, promotion location, promotion amount or price range, promotion category, promotion sub-category, promotion discount, promotion discount price range, likely promotion purchase time, promotion time or promotion time period, or redemption time (“the promotions database 115 stores promotional data about promotions being offered via the computer system 105. This promotional data can include, inter alia, promotional materials themselves (e.g., electronic coupons, promotional advertisements, and/or the like) as well as metadata about the promotions (e.g., coding information about a product or products to which each promotion pertains, term data about a term of the promotion, data about consumers to whom the promotions have been sent, and/or the like), as well as other promotion-specific data”) (0027).

Regarding claims 80 and 89, Regmi discloses, wherein the promotions search query is selected by the consumer via a consumer interface associated with the consumer device (“the user interface might provide a text field to allow the consumer to enter a search query”) (0056).

Regarding claims 81 and 90, Regmi specifically doesn’t disclose, identify, based on consumer behavior data stored in the consumer profiles repository, the at least one location from which the consumer device historically accesses the promotion system, wherein the at least one location is inferred based on information that indicates the consumer is accessing the promotion system from the at least one location consistently within a recognizable time period, however Leff discloses, identify, based on consumer behavior data stored in the consumer profiles repository, the at least one location from which the consumer device historically accesses the promotion system, wherein the at least one location is inferred based on information that indicates the consumer is accessing the promotion system from the at least one location consistently within a recognizable time period (“the personalized coupon system may determine the consumer's location by receiving user input such as the name of a city entered into a text entry field on a web page, receiving user selection of a town, city or region from a system provided pull down menu, or through another user interface technique. In these ways, the system may provide anonymous consumers an initial localized web page based on a consumer entered or system determined location” and “the system can be set to automatically regress to a previous offer in an offer set when a current offer has not been used for some period of time, such as, for example, since the last offer was printed by or delivered for a particular consumer. So if regression is turned on for the offer set example above (in addition to the business rule of progression immediately on print) and is set for the behavior of non-printing for 60 days, if a user prints offer #1 and then prints offer #2 within 60 days, and then offer #3 within 60 days, but does not print offer #4 within sixty days from when offer #3 was printed, the system will regress to make the previous offer (offer #3) available electronically for printing or similar delivery”) (0033 and 0065, Fig. 14).
It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify to receive, from a consumer device, a promotions search query comprising a search term and an identifying consumer attribute, retrieve, from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer, retrieve, from a promotion inventory repository based on at least the search term, a set of promotions, as disclosed by Regmi, identify, based on consumer behavior data stored in the consumer profiles repository, the at least one location from which the consumer device historically accesses the promotion system, wherein the at least one location is inferred based on information that indicates the consumer is accessing the promotion system from the at least one location consistently within a recognizable time period, as taught by Leff for the purpose to personalized coupon system may use the consumer information obtained during registration to prepare and provide an initial localized web page customized to the user's geographic location.

Regarding claims 82 and 91, Regmi specifically doesn’t disclose, modify the consumer profile data to include the particular location as the at least one location from which the consumer device accesses the promotion system, however Leff discloses, modify the consumer profile data to include the at least one location from which the consumer device historically accesses the promotion system (“The system may filter the activity of consumers based on time periods, which may be merchant advertiser selectable, configurable and/or customizable. The offer tracking map 1400 may specify the name of the merchant advertiser and provide 1412 a key to information provided in the offer tracking map 1400. The offer tracking map 1400 may display radii that correspond to the geographical information 1302 and graph 1304 shown in FIG. 13. The offer tracking map 1400 may display radius boundary 1414 representing six miles from the merchant advertiser and radius boundary 1416 representing three miles from the merchant advertiser. The offer tracking map 1400 may display different, additional and fewer radius boundaries. The offer tracking map 1400 may display radius boundaries that do not correspond to the radii provided in the geographical information 1302 and graph 1304 shown in FIG. 13”) (0133-0135, figs. 4-6).
It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify to receive, from a consumer device, a promotions search query comprising a search term and an identifying consumer attribute, retrieve, from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer, retrieve, from a promotion inventory repository based on at least the search term, a set of promotions, as disclosed by Regmi, modify the consumer profile data to include the particular location as the at least one location from which the consumer device accesses the promotion system, as taught by Leff for the purpose to personalized coupon system may use the consumer information obtained during registration to prepare and provide an initial localized web page customized to the user's geographic location.

Regarding claims 83 and 92, Regmi discloses, select an initial set of promotions based on the promotion data stored in the promotion inventory repository and the received consumer profile data representing the consumer (“the system might search the database for other promotional offers available to the consumer with characteristics (such as retailer identity, location, product type, discount amount, etc.) similar to the selected offer. In some cases, the consumer may be provided with a display screen (which may be analogous to the display screen 1000 described above with respect to FIG. 10) for the consumer to provide input about which characteristics of the selected offer the consumer would like the system to attempt to match in searching for other offers”) (0116-0118).
Regmi specifically doesn’t disclose, determine a distance between a promotion location and the at least one location from which the consumer device historically accesses the promotion system and select, by the processor, a subset of the initial set of promotions, each of the subset of the initial set of promotions having an associated promotion location within a predetermined distance of the at least one location from which the consumer device historically accesses the promotion system, however Leff discloses, determine a distance between a promotion location and the at least one location from which the consumer device historically accesses the promotion system (“the personalized coupon system may determine the consumer's location by receiving user input such as the name of a city entered into a text entry field on a web page, receiving user selection of a town, city or region from a system provided pull down menu, or through another user interface technique. In these ways, the system may provide anonymous consumers an initial localized web page based on a consumer entered or system determined location” and “the system can be set to automatically regress to a previous offer in an offer set when a current offer has not been used for some period of time, such as, for example, since the last offer was printed by or delivered for a particular consumer. So if regression is turned on for the offer set example above (in addition to the business rule of progression immediately on print) and is set for the behavior of non-printing for 60 days, if a user prints offer #1 and then prints offer #2 within 60 days, and then offer #3 within 60 days, but does not print offer #4 within sixty days from when offer #3 was printed, the system will regress to make the previous offer (offer #3) available electronically for printing or similar delivery”) (0033 and 0065, Fig. 14);
select, by the processor, a subset of the initial set of promotions, each of the subset of the initial set of promotions having an associated promotion location within a predetermined distance of the at least one location from which the consumer device historically accesses the promotion system (“The system may select the popular picks and new merchants presented in the email note based on the consumer's activity history, the date a merchant advertiser was added to the system, and the geographic location of the consumer and merchant advertiser.” and “The selected merchant offer may be downloaded on, stored on, emailed to or messaged to the user's phone or other portable computing device as a code (for example, bar code, QR code, or other code), file or document (such as an image file or PDF file) presentable on the consumer's mobile device to the merchant when the user visits the merchant as shown in block 240. When the merchant advertiser accepts the offer and reports use of the offer, as shown in block 242, in this embodiment, the merchant advertiser may achieve this reporting using a scanner (handheld or desktop), mobile phone or other portable computing device”) (0047 and 0043, Figs. 4-5).
It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify to receive, from a consumer device, a promotions search query comprising a search term and an identifying consumer attribute, retrieve, from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer, retrieve, from a promotion inventory repository based on at least the search term, a set of promotions, as disclosed by Regmi, determine a distance between a promotion location and the at least one location from which the consumer device historically accesses the promotion system and select, by the processor, a subset of the initial set of promotions, each of the subset of the initial set of promotions having an associated promotion location within a predetermined distance of the at least one location from which the consumer device historically accesses the promotion system, as taught by Leff for the purpose to personalized coupon system may use the consumer information obtained during registration to prepare and provide an initial localized web page customized to the user's geographic location.

Regarding claims 84 and 93, Regmi discloses, wherein the promotion data further comprises one or more deal types associated with a promotion, and wherein the consumer profile data further comprises one or more deal types associated with the consumer (“subset of all promotions, such as all promotions of a certain type (e.g., promotions for a certain type of product, a certain type of offer, such as a particular discount amount, etc.), all promotions of a certain status (active, expired, etc.), and/or the like”) (0164).

Regarding claims 85 and 94, Regmi discloses, wherein the consumer behavior data is indicative of a frequency at which the consumer accesses the promotion system from the at least one location (“the computer system might review information about consumer acceptance of various promotional offers from various merchants to identify merchants with a relatively high number of consumers in common with the merchant seeking a cross-promotion partner. Alternatively and/or additionally, the computer system might search for merchants with high overall redemption rates, which would indicate that these merchants have had success in the past with their promotional offers and therefore would make suitable cross-promotion partners”) (0188).

Regarding claim 96, Regmi discloses, storing, to a consumer profiles repository, the consumer profile data comprising one or more consumer attributes of a name, age, location, gender, email domain, internet protocol address, occupation, educational background, or consumer behavior data (“the consumer database 110 stores consumer profiles for each of a plurality of consumers. In an aspect, as described in further detail below, each of the consumers may have indicated a willingness to participate in promotional programs, and a consumer profile for a particular consumer therefore might comprise data about that consumer that is relevant to one or more promotional programs. Such data can include, without limitation, biographical data (e.g., name, address, email address, phone number, credit card data, etc.), preference data (e.g., data regarding products about which the consumer would like promotional information, data regarding preferred modes of notification for promotional programs, data regarding preferences for electronic receipts vs. paper receipts, etc.), transaction data (e.g., data about past transactions, such as promotions offered to the consumer, promotions accepted, products purchased through promotions”) (0026);
and storing, to a promotion inventory repository, promotion data comprising one or more promotion attributes of a merchant identifier, promotion location, promotion amount or price range, promotion category, promotion sub-category, promotion discount, promotion discount price range, likely promotion purchase time, promotion time or promotion time period, or redemption time (“the promotions database 115 stores promotional data about promotions being offered via the computer system 105. This promotional data can include, inter alia, promotional materials themselves (e.g., electronic coupons, promotional advertisements, and/or the like) as well as metadata about the promotions (e.g., coding information about a product or products to which each promotion pertains, term data about a term of the promotion, data about consumers to whom the promotions have been sent, and/or the like), as well as other promotion-specific data”) (0027).

Response to Arguments
With regards to Double Patenting rejection:
Per Applicant’s submission of Terminal Disclaimer with respect to the rejection of claims 77-96 under nonstatutory double patenting rejection, still rejected as no Terminal disclaimer has been filed. 
With regards to §101 rejections:
Applicant's arguments, see pages 10-14, filed June 14th, 2022 with respect to the rejection(s) of claims 77-96 under 35 U.S.C 101 have been fully considered but are unpersuasive. 
Applicant’s representative states, “The Office Action does not, however, indicate how the claims recite a commercial interaction and is therefore deficient. Independent claim 77 is related to an improved graphical user interface, not any of the aforementioned characterizations.” Citing Examples 37 and 46. Remarks 10-14.
Applicant's arguments have been fully considered but they are not persuasive. Examiner respectfully disagrees. The independent claims 77, 86, and 95 recites an abstract idea of receive a promotions search query comprising a search term and an identifying consumer attribute, retrieve from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer, retrieve from a promotion inventory repository based on at least the search term, a set of promotions, generate, based on at least the set of promotions, an electronic correspondence comprising a plurality of positions arranged such that at least one position is viewable upon opening of the electronic correspondence and at least one or more other positions require scrolling down the electronic correspondence to view, the generation of the electronic correspondence comprising: position each promotion of the set of promotions in accordance with a distance from at least one location from which the consumer historically accesses a promotion system, including positioning a first promotion having a shortest distance from the at least one location from which the consumer historically accesses the promotion system in the at least one first position, and a second promotion having a greater distance from at least one location from which the consumer historically accesses the promotion system in the at least one or more other positions, and transmit the electronic correspondence configured as a real-time webpage content presentation (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
Further, the pending claims do not provide any technical solution to a technical problem, thereby reflecting an improvement in computer technology for an improved user interface including an electronic correspondence that “position[s] each promotion of the set of promotions in accordance with a distance from at least one location from which the consumer device historically accesses a promotion system, including positioning a first promotion having a shortest distance from the at least one location from which the consumer device historically accesses the promotion system in the at least one first position, and a second promotion having a greater distance from at least one location from which the consumer device historically accesses the promotion system in the at least one or more other positions.” Here the Example 37, the claim recites the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. The claim as a whole integrates the mental process into a practical application. In other words, the example 37 above uses the combination of the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. On contrary the applicant’s stated claims is positioning each promotion of the set of promotions in accordance with a distance from at least one location from which the consumer device historically accesses a promotion system, including positioning a first promotion having a shortest distance from the at least one location from which the consumer device historically accesses the promotion system in the at least one first position, and a second promotion having a greater distance from at least one location from which the consumer device historically accesses the promotion system in the at least one or more other positions and transmit, to the consumer via at least an interactive display of the consumer device, the electronic correspondence configured as a real-time webpage content presentation that is performed on generic computing elements i.e. processor, memory, consumer interface, consumer device, etc. Thus, the Example 37 is distinguishable and not applicable to the current claims.
Further there is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation. The specification fails to provide a teaching about how the claimed invention improves a computer or other technology (processor, memory, consumer interface, consumer device, etc.), nor do the claims recite a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention. The claims merely use the computer (i.e. processor, memory, consumer interface, consumer device, etc.) as a tool instead of an improved computer capability. A computer “that receives and sends information over a network” - with no further specification - is not even arguably inventive (see BuySAFE Inc. v. Google Inc. (Fed. Cir. 2014)). Further, in Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015), an advertisement taking into account the time of day and tailoring the information presented to the user based on that information was considered another “fundamental . . . practice long prevalent in our system.” 
In example 46, claim 2, uses a structure for performing the function of limitation (d) to be present, even though that function (sending a control signal) only needs to occur if a condition precedent is met i.e. to monitor the behavioral pattern of the animal. However the current claim to identify behavioral patterns [of consumers] and operating [a promotion system] based on such identification [to] avoid the need for [the promotion system to] evaluation the behavior [of a consumer] on a continual basis do not impose a meaningful limit on any alleged "abstract idea" and do not integrate them into a practical application but is business practice improvement for transmitting promotions sorted based  on distance from the consumer. 
Additionally the above claimed steps are mere data gathering step performed based on receive a promotions search query comprising a search term and an identifying consumer attribute, retrieve from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer, retrieve from a promotion inventory repository based on at least the search term, a set of promotions and transmit, to the consumer the electronic correspondence configured as a real-time webpage content presentation i.e. “Receiving or transmitting data over a network”, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. (See MPEP 2106.05 (d) (g)).
Furthermore, automation of a mental process has been repeatedly held insufficient to add significantly more to an abstract idea, see also Synopsis, Inc. v. Mentor Graphics Corp. (Fed. Cir. #2015-1599 decided October 17, 2016) See MPEP 2106.04(a) (I) (Also See MPEP 2106.05(d) (II)).
Thus, the claims do not pass the 101 Subject Matter Eligibility Test, and are therefore held to be not eligible subject matter under 35 U.S.C. 101. The 35 U.S.C. 101 rejection of the claims is maintained.
Also, please refer to updated analysis in rejection above for newly amended claims.

With regards to §103 rejections:
Applicant's arguments, see pages 14-16, filed June 14th, 2022 with respect to the rejection(s) of claims 77-96 under 35 U.S.C 103 have been fully considered but are moot in view of the new ground(s) of rejection.
Because Applicant's remarks have not overcome the rejections of independent claims, the remarks regarding the dependent claims are likewise moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to generating consumer interface and triggering of an advertisement delivery based on received user input or captured by user device sensors.
U.S. Pub. No. 20120100869 (“Liang”)
Liang discloses, method includes tracking user stays of the user over time, wherein the user stays include at least one location, and generating the user profile based at least in part on at least one of an arrival time, a time duration or a frequency of visits of the user at each of the user stays. Another method includes determining a current state of a mobile device user. The method includes tracking locations of user stays of the mobile device user over time, and determining a current state of a mobile device user based on user stays within a predetermined time of a present time, wherein the predetermined time is dependent upon an application of the user device or an observed behavior of a user of the user device.
U.S. Pub. No. 20090076896 (“DeWitt”).
DeWitt discloses, a system to supply a requested offer for inventory to a consumer when the consumer is within a predetermined distance from the merchant. The merchant transmits a merchant identifier, a description of the inventory of the merchant that the merchant is willing to make an offer on, the offer, and instructions to transmit the offer to the consumer making the request for the inventory when the consumer is within the predetermined distance. The merchant receives notice that the offer has been made to the consumer. The consumer accepts the merchant's offer by entering into a transaction with the merchant for the requested inventory that applies the offer to the transaction. The value of the offer may be based on a parameter such as the transaction history of an account associated with the consumer within a payment processing system. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAUTAM UBALE/            Primary Examiner, Art Unit 3682